Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on January 13th, 2014 and in response to Applicant’s Arguments/Remarks filed on March 2nd, 2022.  Claims 2 and 5-10 are pending.
Priority
3.	Application 14/154168 filed on January 13th, 2014 is a continuation of 13/492,726 filed on June 8th, 2012 which is a continuation of 13/235,180 filed on September 16th, 2011 which is a continuation of 12/835766 filed on July 15th, 2010 which is a continuation of 11/415948 filed on May 2nd, 2006 which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set March 2nd, 2022 has been entered.
Response to Arguments
6.	Applicant argues that “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” More specifically Applicant argues the “Office Action appears to believe that Ex parte Smith can simply be treated as a regular, fact-specific PTAB decision.” Examiner further notes as was stated in previous Office Actions that “the features of the pending application were examined using the same determination as that of Ex Parte Smith.
7.	Applicant argues that the “Board norms and Office policy represented by Smith indicates that electronic trading systems, such as the hybrid derivative trading system in Smith, is an example of patent eligible subject matter.” Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith. In both cases, the claims reflect patentable subject matter because they are not directed to a judicial exception but are instead directed to an electronic trading system.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks, nor a 
8.	Applicant argues that the claims are “determinations of improvements to technology as discussed in Ex parte Smith, are made with respect to electronic trading systems and not simply known computing hardware.” Applicant further argues that “an electronic trading system, much less an electronic trading system that includes functionality that formats and sends a message to an electronic exchange, is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2)” and that the “pending claims do not recite an abstract idea within the confines of the specific definition set forth in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees. Examiner notes that in Ex Parte Smith (Appeal No. 2018-000064), the claim limitations “under their broadest treasonable interpretation, recite the fundamental economic practice of derivative trading because the limitations all recite the operations that would ordinarily take place in a derivatives trading environment” (page 7). Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or 
9.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the claimed functionality and the resulting improvement are not found in known electronic trading systems and solve problems with information overload experienced in known electronic trading systems in much the same way that the patent-eligible limitations of Smith address the unique problems arising in the context of a hybrid derivatives system.” Examiner respectfully disagrees. Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 11 of the PTAB decision). Conversely, the pending application does not overcome a problem specifically arises in the context of a hybrid trading platform, a computer network. Specifically the pending application recites an alleged improvement in the management of trade orders, by determining when to modify orders prior to the exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem (i.e. “means for a user to process market information provided by an exchange, and react accordingly more quickly than other competing market participants”, see Applicant’s arguments page 8), for which a computer is used as a tool in its ordinary capacity. Further, as discussed below with respect to integration of the abstract idea into a practical application, claim 2 (and dependent claims) recite the additional elements of a trading device and an electronic exchange which amount to no more than mere instructions to apply the exception using a generic computer component. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2, and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 2 recites limitations relating to recite receiving user defined filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange. 
These above limitations as drafted as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice similar to hedging/mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) recite the additional elements of a trading device and an electronic exchange. The trading device and electronic exchange are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 2 recites electronic processor, a user input device, and an electronic exchange which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s 
Dependent claims and 5-10 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 5-10 are directed to an abstract idea and claims 2, and 5-10 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they do not teach all of the limitations of the pending application. 
US Patent Number 4,674,044 to Kalmus et al.

US Patent Application US2002/0107786 to Lehmann-Haupt et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693